DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV (Figures 14-17) in the reply filed on 04/07/2021 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/23/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 reads: “the ground or the structure” in lines 2-3. This should be corrected to read - - a ground or a structure - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101631813 B1 (Kim) in view of US 0259654 A (Worthington).
Regarding claim 1, Kim discloses a falling and death leap defense rotating cylinder system, comprising: 
a supporter (ref. 110); 
a rotator (ref. 121) that is rotatably installed in the supporter, and that inhibits a death leap of a death leap attempter by rotating when grasped by the death leap attempter (see Fig. 6); 
but does not expressly disclose a spiked unit that forms a cutting edge, and that is detachably installed in any one or more of the supporter and the rotator.
However, Worthington teaches a spiked unit (ref. c) that forms a cutting edge (cutting edges are the edge of the spikes (ref. c)), and that is detachably installed (the spiked unit is wound on and can be removed) in any one or more of the supporter (ref. d) and the rotator (ref. b).

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the defense system of Kim with Worthington such that it comprises a spiked unit that forms a cutting edge, and that is detachably installed in any one or more of the supporter and the rotator in order to further prevent humans or animals from attempting to climb the fence, as well as including a physiological deterrent for possible climbers, and therefore increasing the safety of the public (see lines 15-20). 
Regarding claim 2, Kim discloses the supporter (ref. 110) and rotator (ref. 121). 
Worthington teaches wherein the spiked unit (ref. c) is installed in a sliding form (the spiked unit can be slid along the rotator as it is wound onto the rotator, therefore being installed in sliding form).
Regarding claim 3, Kim discloses wherein the supporter (ref. 110) is installed in either a ground or a structure (ref. 10).
NOTE: The bolts of bracket (ref. 111) are considered to be part of the supporter, the bolts enter the structure (ref. 10) to secure it thereto, therefore the supporter is installed in a structure.
Regarding claim 5, Kim discloses wherein the rotator comprises a pipe (ref. 121) that forms inner space, an axis (ref. 122) that is installed in the supporter (ref. 110) and that is 
Regarding claim 6, Kim discloses wherein the supporter (ref. 110) comprises a combining unit (ref. 10) combined with the ground (see annotated Figure 2 below) or the structure, and a main body (ref. 112) where the rotator (ref. 121, see Fig. 4) is installed on one end and that is formed in a narrower width than the combining unit so to be installed in the combining unit.
NOTE: The main body is considered to contain ref. 112, ref. 111, and the bolts that hold ref. 111 onto ref. 10, seen in Fig. 5. The bolts are narrower than the hole within the combining unit (ref. 10) and can be accepted into the holes for fastening. Therefore the main body is narrower than the combining unit and is installed in the combining unit.

    PNG
    media_image1.png
    639
    782
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAH/Examiner, Art Unit 3678                         

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678